 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY RAY BAKER,                               No. 2:15-cv-0248 TLN AC P
12                       Plaintiff,
13           v.                                        ORDER
14    J. MACOMBER, et al.,
15                       Defendants.
16

17          For good cause shown, plaintiff’s ex parte request for extended time to file the parties’

18   Joint Pretrial Statement, ECF No. 107, is GRANTED. The parties shall file their Joint Pretrial

19   Statement on or before February 19, 2019. The statement shall address the matters set forth in

20   Local Rule 281(b); no exhibits shall be submitted at this time.

21          IT IS SO ORDERED.

22   DATED: December 10, 2018

23

24

25

26

27

28
